RESOLUCIÓN
Al amparo del poder inherente de este Tribunal para regular la admisión al ejercicio de la práctica de la abogacía y la notaría, y conforme a lo dispuesto en la Regla 15.4 del Reglamento para la Admisión de Aspirantes al Ejercicio de la Abogacía y la Notaría, 4 LPRA Ap. XVII-B, de junio de 1998, se enmienda la Regla 5(5.7.1), la cual leerá:
Regla 5 [...]
(5.7.1) La solicitud de admisión al examen de Reválida General deberá ir acompañada del pago de doscientos cincuenta dólares ($250) y la solicitud de Reválida Notarial del pago de doscientos dólares ($200). El pago deberá realizarse como lo disponga la Junta, ya sea a través de un proceso elec-trónico de pago o mediante la presentación de sellos de Rentas Internas.
Asimismo, se enmienda la Regla 6(6.2. l(j)), 4 LPRA Ap. XVII-B, la cual leerá:
Regla 6 [...]
(6.2.1) Salvo una dispensa autorizada por justa causa por la Junta, la solicitud deberá estar acompañada de:
(j) el pago de doscientos cincuenta dólares ($250).

Esta enmienda entrará en vigor inmediatamente. Publíquese.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo Interina.
(Fdo.) Camelia Montilla Alvarado Secretaria del Tribunal Supremo Interina